818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald S. KEMP, Appellant,v.Steven BERNSTEIN, Deputy;  Paul Birch, Deputy;  DarrylLewis, Deputy Sheriff; C. Joseph, Deputy Sheriff;  JamesJames, Deputy;  and Liam O'Grady, Attorney, In theirofficial and individual capacities, Appellees.
No. 85-6286.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1987.Decided April 27, 1987.

Before RUSSELL, HALL and WILKINSON, Circuit Judges.
Gerald S. Kemp, appellant pro se.
Gerald L. Baliles, Attorney General;  Claude M. Hilton;  Leo R. Andrews, Jr., for appellees.
PER CURIAM:


1
Gerald S. Kemp appeals from the district court's denial of relief under Fed.  R. Civ. P . 60 (b) . The district court found that the arguments raised in Kemp's Rule 60(b) motion did not warrant disturbing the judgment entered against him.  We agree and accordingly find neither error nor abuse of discretion in the district court's denial of the motion.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively and affirm the judgment of the district court.


2
AFFIRMED.